BOURQUIN, District Judge.
Sheriff and in charge of a jail, respondent, released, for 8 hours per day for 40 days, a prisoner committed by this court. To information herein he returns he acted from .charitable motives, and to the end that the prisoner could work in the mines to secure support for his family; that respondent acted thoughtlessly, and without differentiating federal from state prisoners —acted without intent to violate the commitment.
It was respondent’s plain duty to continuously imprison the convict for the term. He failed, not only committing contempt of this court (that is, violated its order), but also the offense of escape, whether tested by federal or state law. That charity, which covereth a multitude of sins, excuseth not here. Respondent, free to gratify his charitable disposition from his own purse, erred when he did so at the expense of the administration of justice and of the United States.
Pie is found guilty, and adjudged to pay a fine of $500 and costs herein.